Douglas, J.,
concurring in part and dissenting in part. I concur in the judgment of the majority in reversing the judgment of the court of appeals. I dissent, however, from the disposition of the majority in remanding the matter to the trial court for further proceedings. I would reinstate the judgment of the trial court. The referee’s report was complete and, even if it were not, the trial court made its decision by weighing the evidence before it and by properly applying In re Estate of Thompson (1981), 66 Ohio St. 2d 433, 20 O.O. 3d 371, 423 N.E. 2d 90. What more are we asking the trial court to do?
Moyer, C.J., concurs in the foregoing opinion.